PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4719
WILLIAM IVON TURNER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-03-12)

                       Argued: October 1, 2004

                      Decided: November 16, 2004

       Before WIDENER and WILKINSON, Circuit Judges,
        and Robert E. PAYNE, United States District Judge
               for the Eastern District of Virginia,
                      sitting by designation.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Widener and Judge Payne joined.


                             COUNSEL

ARGUED: Michael Allen Bragg, Abingdon, Virginia, for Appellant.
Jennifer Rebecca Bockhorst, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Vir-
ginia, for Appellee. ON BRIEF: John L. Brownlee, United States
Attorney, Abingdon, Virginia, for Appellee.
2                      UNITED STATES v. TURNER
                              OPINION

WILKINSON, Circuit Judge:

   William Ivon Turner robbed the Bank of Marion, in Smyth County,
Virginia, and then car-jacked an automobile. A jury convicted him of
armed robbery, carjacking, and violating federal gun and conspiracy
laws. Turner was sentenced to life imprisonment. He now appeals on
several grounds. First, he claims that the trial court erroneously failed
to excuse members of the jury venire who held accounts in different
branches of the Bank of Marion. Second, he argues that there was
insufficient evidence to support a conviction under 18 U.S.C.
§ 2113(e) (2000), which penalizes forced accompaniment during a
bank robbery. Finally, he disputes that the statutory maximum sen-
tence under that statute is life in prison. We are unwilling to create
a novel per se rule for juror disqualification, which would unjustifi-
ably impede the role of the trial judge. Moreover, Turner’s statutory
arguments fall short of the mark. We therefore affirm the judgment
in all respects.

                                   I.

                                   A.

   Shortly before the close of business on December 26, 2002, Turner
entered the Royal Oak branch of the Bank of Marion. Seated at her
desk was Judy Cregger, the bank manager. Turner told her that he
wished to open an account. As she approached him, he lifted his shirt
to reveal a gun stuck in his belt, and said, "Ma’am, we’re going to the
vault." Cregger got the keys and led him to the vault. There he pro-
duced a pillowcase, ordering her to fill it with money. She placed
some 12,000 one dollar bills in it, and told him that was all she had.
The rest of the bank staff — no other customers were present — was
unaware of the robbery until Turner, exiting the vault with the money,
brandished his gun and ordered the tellers to get inside the vault.
Once they were all inside, he left the bank and joined his companion,
Merrie Ellen Reid.

   Cregger left the vault less than two minutes after Turner ordered
the group inside and managed to see a large white car with Florida
                      UNITED STATES v. TURNER                        3
tags leave the parking lot. A witness arrived at the bank parking lot
during the robbery and saw Turner get into the car. Turner and Reid
headed north onto Interstate 81. At around 5:30 that evening, the
police pulled the car over. They saw only Reid in the front seat.
Before the officers could get a view of the back seat, Reid sped off.
She eventually parked at a rural home after apparently having car
trouble. Living there was eighteen-year old Sean Hildreth, whom she
asked for a ride to the store. He agreed. Before he pulled away, Tur-
ner appeared, begged for a ride, and jumped in.

   The police, who had been chasing Reid and Turner, saw the white
car on Hildreth’s property and at the same time saw Hildreth turn
from the driveway. An officer of the State Police activated his lights
to pull Hildreth over. Hildreth stopped the car in a high school park-
ing lot, and the officer approached. Noticing Turner in the back seat,
the officer reached for his weapon. Turner pointed his gun at the offi-
cer and the officer fled. Turner then put the gun to the back of Hil-
dreth’s head, and said, "Drive." When Hildreth was too scared to
drive, Turner ordered him out of the car and assumed the driver’s
seat. Before Turner could leave, officers surrounded the car. They
arrested Turner and Reid, and recovered Turner’s gun and the pillow-
case with $12,000 in it.

                                  B.

   Turner was indicted by a federal grand jury on January 8, 2003,
and charged with nine counts: four counts of conspiracy, one count
of aggravated armed bank robbery, one count of carjacking, two
counts of possessing a firearm in furtherance of a crime of violence,
and one count of possession of a firearm while being a felon and/or
illegal user of controlled substances.

   Jury selection commenced on March 27, 2003. No veniremen
answered in the affirmative when the district judge asked if they held
stock in the Bank of Marion, a federally-insured bank based in Mar-
ion, Virginia, with 12 branches. However, defense counsel ascer-
tained that two veniremen held accounts in the Bank, but not at the
Royal Oak branch where the crime occurred. Turner argued that these
veniremen should be struck for cause, but the trial court declined to
strike them.
4                       UNITED STATES v. TURNER
   During the trial, Reid testified that Turner had not robbed the bank,
but that a man she called "Boogie" had done so. Boogie forced her
to drive away, she said, and ran into the woods when the car was
stopped at Hildreth’s home. Reid claimed that Turner had slept
through all the commotion. The jury concluded otherwise, convicting
Turner of having perpetrated the crime as recounted above. The judge
sentenced Turner to life imprisonment for four counts, and a period
of years on the remaining counts.

   Turner unsuccessfully raised three claims which he now brings on
appeal. First, he asserts that his trial was tainted because the district
judge did not strike the veniremen who held accounts in the Bank of
Marion. Second, he argues that even if this was not error, the district
court wrongly subjected him to conviction under the federal statute
that penalizes "forced accompaniment" in the commission of a bank
robbery. See 18 U.S.C. § 2113(e). Third, he claims that even if he
were properly convicted under § 2113(e), the statutory maximum
under these circumstances is 25 years, not life in prison as the district
court held.

                                    II.

   Turner complains that the trial court did not strike for cause two
veniremen who banked at a different branch of the Bank of Marion
than the one that was robbed. Because all accounts were centralized,
Turner argues that the veniremen were financially interested in the
case and were biased per se.

   We review challenges to the qualifications of jurors under an abuse
of discretion standard. United States v. Jones, 608 F.2d 1004, 1007
(4th Cir. 1979). It is the settled law of this circuit that a district judge
retains a "very broad discretion in deciding whether to excuse a juror
for cause and his decision will not be overturned except for manifest
abuse of that discretion." Poynter by Poynter v. Ratcliff, 874 F.2d
219, 222 (4th Cir. 1989).

   An abuse of discretion can be found in either of two ways. First,
a district court abuses its discretion if it ignores a per se rule of dis-
qualification after counsel moves to exclude a venireman. Second, if
the court demonstrates a clear disregard for the "actual bias" of an
                       UNITED STATES v. TURNER                          5
individual venireman, reversal is justified. We consider both possibili-
ties in turn.

                                   A.

   Turner seeks a per se rule disqualifying from jury service deposi-
tors of a robbed bank, even when the accounts are held in different
branches. He thinks the rule should especially apply when the bank
is small and regional, like the Bank of Marion with its twelve
branches. But appellate courts are loath to announce such per se rules.
"[U]nder our system it is [the trial] judge who is best situated to deter-
mine competency to serve impartially." Patton v. Yount, 467 U.S.
1025, 1039 (1984). Per se rules of disqualification interfere with the
trial court’s administration of jury selection. Trials courts are expert
at finding and applying facts, particularly in the conduct of a trial. Per
se rules, by contrast, create situations in which no set of facts can
allow the judge to utilize this expertise and discretion. This inverts
our deferential standard of review. A list of per se exclusions "would
burden the courts needlessly with a responsibility of endless specula-
tion on the presumptive bias of potential jurors." United States v.
Brown, 644 F.2d 101, 105 (2d Cir. 1981).

   We have long refused to manage jury selection from the court of
appeals through promulgating rules of automatic disqualification. In
Jones, we reviewed a conviction for armed robbery of a bank under
the same statute Turner violated. Jones challenged veniremen whose
spouses worked at a bank or whose relatives had been bank robbery
victims. But "[w]e decline[d] to establish a per se rule of disqualifica-
tion where a juror is related to a victim of a similar crime." Jones, 608
F.2d at 1008. In United States v. Loucas, 629 F.2d 989, 992 (4th Cir.
1980), we refused to direct district courts "to strike jurors for cause
because they have sat on prior similar cases." In Poynter, we refused
to "adopt per se rules disqualifying potential jurors in medical mal-
practice lawsuits who are current patients of a defendant doctor or
who are themselves defendants in a pending medical malpractice
suit." Poynter, 874 F.2d at 222. In Bright v. Coastal Lumber Co., 962
F.2d 365 (4th Cir. 1992), a lawsuit about coal mining leases, we
refused to create a per se exclusion even when the potential juror
acknowledged the possibility of a "subconscious bias" because the
juror had a financial interest in a different coal mining lease lawsuit
6                      UNITED STATES v. TURNER
and was a friend of defendant’s counsel. Id. at 367, 370. These facts
did not require automatic disqualification, but were relevant circum-
stances for the district judge to consider when assessing the prospec-
tive juror’s impartiality. Id. at 370.

   In spite of this precedent, Turner now asks us to craft a per se rule
under which trial courts in a bank robbery trial must disqualify
veniremen who hold accounts in the bank. The burden on any litigant
seeking to disturb our settled practice of rejecting per se challenges
is a heavy one. A rare instance in which a plaintiff met that burden
came in Chestnut v. Ford Motor Co., 445 F.2d 967 (4th Cir. 1971).
In Chestnut, one prospective juror owned 100 shares of Ford stock.
The district court refused to strike him for cause, which we found to
be reversible error. The proposition "[t]hat a stockholder in a com-
pany which is a party to a lawsuit is incompetent to sit as juror is so
well settled as to be black letter law." Id. at 971. See also Gladhill v.
Gen. Motors Corp., 743 F.2d 1049, 1050 (4th Cir. 1984).

   Turner’s argument for creating another per se rule, however, is
wide of the mark. The single precedent of Chestnut does not support
Turner’s very different case. Depositors of a federally-insured bank
that is robbed are unlike shareholders of a corporation defending itself
in a civil suit. Shareholders stand to gain or lose by the fortunes of
the corporation, because theirs is an equity interest. Depositors’ only
stake is receiving their principal and interest, so robberies do not harm
them in the same way that stock drops affect investors. Federal insur-
ance does not protect shareholders’ investments. Being federally
insured — the only reason this robbery was a federal crime in the first
place — means that most depositors will receive their account balance
regardless of robberies or even bank failures. This level of security
has played an important role in the financial history of this country,
and ignoring it would be foolish.

   These considerations fuel the conclusion that whatever bias inheres
in the status of a stockholder is not, at least as a matter of law, to be
attributed to a bank depositor. We emphasize that we are simply pass-
ing on the legal question. It is conceivable that a bank depositor
would have such an affinity for his local bank, or perhaps have had
years of friendly relations with its staff, that he would be too biased
                        UNITED STATES v. TURNER                           7
to serve even if he did not use the branch that was robbed. But these
are questions of fact, relevant to our discussion of actual bias below.

   We are not alone in rejecting a per se rule of disqualification. Other
courts considering jury selection in bank robbery cases have reached
similar conclusions. In an armed robbery and conspiracy case remark-
ably similar to Turner’s, the Ninth Circuit refused to impose a per se
exclusion on jurors who "banked at a different branch of the South-
west Bank than the one that was robbed." United States v. Panza, 612
F.2d 432, 440 (9th Cir. 1980). The Fifth Circuit also considered such
a challenge for cause, concluding that "[t]he fact that a juror is a
depositor of the bank in question does not automatically require his
disqualification." Goodman v. United States, 511 F.2d 706, 707 (5th
Cir. 1975). In United States v. Brown, 644 F.2d 101 (2d Cir. 1981),
the Second Circuit considered an armed robbery in which a prospec-
tive juror was an employee of another branch of the very bank that
was robbed. Although an employee’s stake — both emotionally and
financially — would appear to be far greater than a depositor’s, the
court found that this status would not lead to automatic disqualifica-
tion. Id. at 104-05.*

   We repeat that the case law does not approve the use of jurors who
are bank employees at a different branch, patients of defendants, for-
mer jurors in comparable cases, or defendants in similar suits. Rather,
it simply declines to impose a per se rule of disqualification. As we
stated in Poynter, "a particular patient or malpractice defendant might
warrant, or require, excuse for cause in a given case," Poynter, 874
F.2d at 222, but the status of being a patient or malpractice defendant

  *We recognize that United States v. Allsup, 566 F.2d 68, 71-72 (9th
Cir. 1977), held that tellers of different branches of the bank that was
robbed should be excused for cause, as they might fear similar robberies.
But the other circuits which have cited Allsup have done so to reject it.
See, e.g., Brown, 644 F.2d at 104-05 (rejecting Allsup); United States v.
Torres, 128 F.3d 38, 46 n.11 (2d Cir. 1997) (reiterating that rejection).
The Ninth Circuit itself has retreated, limiting Allsup to its facts. United
States v. Panza, 612 F.2d 432, 441 (9th Cir. 1979). In this circuit, Allsup
has been cited in dissent, but in a case where the majority clearly rejected
Allsup’s reasoning. See Jones, 608 F.2d at 1009 (Murnaghan, J., dissent-
ing).
8                      UNITED STATES v. TURNER
does not create per se legal impairment, in the same way that stock
ownership does. This is equally true of bank depositors: the district
judge should factor this status into his informed discretion, in light of
all the circumstances. The district court was correct, though, that
being a bank depositor, without more, does not require excuse for
cause.

  Thus, the proper way to proceed is show actual bias, not to invoke
a per se rule. We shall next address this question.

                                   B.

   "Challenges for cause are typically limited to situations where
actual bias is shown." Person v. Miller, 854 F.2d 656, 664 (4th Cir.
1988). This is because "the doctrine of implied bias is limited in
application to those extreme situations where the relationship between
a prospective juror and some aspect of the litigation is such that it is
highly unlikely that the average person could remain impartial in his
deliberations under the circumstances." Id.

   As a matter of law, the trial court is to exclude veniremen who can-
not be impartial. "[A] juror is impartial only if he can lay aside his
opinion and render a verdict based on the evidence presented in
court." Patton v. Yount, 467 U.S. 1025, 1037 n.12 (1984). "[T]he trial
court’s findings of impartiality might be overturned only for ‘manifest
error.’" Id. at 1031 (quoting Irvin v. Dowd, 366 U.S. 717, 723
(1961)). "Deference [is] due to the trial court’s conclusions on that
question," id. at 1038 n.12, which is why the Supreme Court has
crafted the "manifest error" standard. See Irvin, 366 U.S. at 723-24.
Moreover, "[t]he burden of proving partiality is upon the challenger."
Jones, 608 F.2d at 1007 (citing id.). See also Wainwright v. Witt, 469
U.S. 412, 423 (1985) (adversary must demonstrate partiality through
questions). Traditionally, we limit the method of demonstrating par-
tiality to voir dire. Id. at 428.

   Lacking a per se rule, Turner can only allege that the particular
veniremen were actually biased and that the judge abused his discre-
tion in failing to excuse them for cause. Determination of actual bias
has always been contextual in our circuit. Judge Parker explained
what is required of a district court in jury selection in Neal v. United
                        UNITED STATES v. TURNER                          9
States, 22 F.2d 52 (4th Cir. 1927). Our review, based on the record,
is to verify that "the trial judge [was] very careful to see that the jury
obtained is fair and impartial." Id. at 53. This is primarily a matter of
ensuring that the judge allowed sufficient information to come for-
ward so that he could exercise his discretion in an informed way.

      [A]lthough ordinarily the question as to whether a juror is
      fair and impartial is a matter addressed to the discretion of
      the trial judge, we think that the judge is bound either to
      make or to permit such inquiries to be made as will enable
      him in the exercise of his discretion to exclude from the jury
      persons who have formed fixed opinions about the case and
      are not fair and impartial jurors within the contemplation of
      the law. This is true in all cases . . . .

Id.

   In this case, the district court solicited sufficient information to
ensure Turner an impartial jury. Along with other avenues of inquiry,
he specifically probed for bias with respect to the potential financial
interest of the jurors. He asked the entire venire:

      Do any of you own any stock or other interest in the Bank
      of Marion? Any of you, member of your family open any
      stock or other interest in the Bank of Marion? Now, those
      three people who said that they had some connection with
      people who had worked or did work for the Bank of Marion
      . . . would that make it difficult for any of you to be fair and
      impartial in this case?

The transcript indicates that the veniremen all indicated it did not,
because the judge then noted, "I take it it would not."

   Turner’s counsel uncovered something in his own questions that
the judge’s questions did not. This was that two veniremen, Sneed
and Williams, held accounts in the Bank of Marion, albeit in a branch
other than the one Turner robbed. Given that we are unwilling to rec-
ognize a per se rule, however, Turner would have to do more than
reiterate the fact that the challenged jurors were depositors. Demon-
10                     UNITED STATES v. TURNER
strating partiality was Turner’s burden. Yet counsel declined to probe
further in search of actual bias. Toward the end of voir dire, the judge
called some veniremen into the courtroom for individual questioning.
Williams was one of them. The judge confirmed his account status,
and then asked, "Any of the lawyers have any further questions?"
None replied, so the judge allowed Williams to step outside. And
although the two defendants shared ten peremptory strikes with a jury
pool of twenty-eight, Williams still was called to serve on the jury.

   The process of jury selection in this case was a conscientious one.
Other jurors did business at the branch that was robbed, and knew
Cregger because of their visits to the bank. The judge excused them,
in one case because "he knew one of the employees there, he has an
account and visits there." The trial court’s refusal to strike Sneed and
Williams does not approach an abuse of discretion. Concluding that
the veniremen could be impartial was entirely reasonable and sup-
ported by the record. Even if it were not, defense counsel made no
effort to probe the two challenged veniremen beyond determining
their depositor status. In the absence of a per se rule this simply can-
not show actual bias; even defense counsel did not find Williams suf-
ficiently biased to strike.

                                  III.

   Turner next argues that he was improperly convicted of forced
accompaniment during an armed bank robbery. The relevant statute
reads as follows: "Whoever, in committing any offense defined in this
section, . . . kills any person, or forces any person to accompany him
without the consent of such person, shall be imprisoned not less than
ten years, or if death results shall be punished by death or life impris-
onment." 18 U.S.C. § 2113(e) (2000) (emphasis added). Turner
claims that he could not be convicted under this provision because,
as a matter of law, the evidence was sufficient to convict him of only
"ordinary" bank robbery. Turner’s directions to Cregger, he says,
were the kind of orders incident to any armed robbery. Under his
reading of the statute, only forcing someone out of a building, or per-
haps taking hostages, can trigger the forced accompaniment require-
ment of § 2113(e).

  We review questions of law, such as statutory interpretation, de
novo. See, e.g., Ramey v. Dir., Office of Workers’ Comp. Programs,
                       UNITED STATES v. TURNER                        11
326 F.3d 474, 476 (4th Cir. 2003); United States v. Davis, 98 F.3d
141, 144 (4th Cir. 1996). We rely first on the statutory text, for
"[w]here the statute speaks clearly to the issue at hand, the inquiry
ends." Cabell Huntington Hosp., Inc. v. Shalala, 101 F.3d 984, 986
(4th Cir. 1996). We hold that § 2113(e) includes no property-line or
threshold requirement. By its plain terms, the statute reaches a defen-
dant who forces any person to accompany him, without that person’s
consent, if the accompaniment happens during a bank robbery or as
part of an escape. The statute does not require that the accompaniment
extend beyond the walls of the bank, and we cannot engraft onto
§ 2113(e) an element that Congress did not see fit to include.

   Whether Turner’s conduct included forced accompaniment was,
therefore, a question the district court properly reserved to the jury.
Turner used the threat of a gun to force Cregger into the bank vault,
where she remained out of sight and at his mercy. He pressured her
while she filled the pillowcase, asking her several times "where the
other money was." Perhaps, as Turner argues, this was no more than
an "ordinary" bank robbery. But whether his actions were routine or
instead amounted to forcing Cregger to accompany him are questions
best left to the trier of fact. By convicting him, the jury found that he
did force the accompaniment. The evidence clearly allows such an
inference, and we will not disturb the jury’s finding.

   It may be, as Turner suggests, that most forced accompaniments
include crossing the threshold of the bank. But Congress can crimi-
nalize that which is uncommon, as it did in penalizing forced accom-
paniments occurring entirely inside a bank. “We agree with the
Eleventh Circuit that the text of the statute contains "no requirement
that the government prove that the defendant crossed a property line.
Nor does the statute require that the [victim] traverse a particular
number of feet, that [she] be held against [her] will for a particular
time period, or that [she] be placed in a certain quantum of danger."
United States v. Bauer, 956 F.2d 239, 241 (11th Cir. 1992). In Bauer,
as here, the defendant "never left the bank’s property with his hos-
tages." Id. It is true that Bauer had planned to leave with his hostages
but thought better of it upon finding the bank surrounded by police.
But it is also true that, while inside the building, "without the consent
of these frightened women, Bauer forced the women at gunpoint to
accompany him from the back of the bank to the front door." Id. Such
12                      UNITED STATES v. TURNER
a literally forced accompaniment, not the contemplated yet aborted
forced accompaniment, is what brought Bauer within the statute.

  Because the evidence supports the jury’s conclusion that Cregger
was forced to accompany Turner during his armed robbery of the
bank, we affirm his conviction.

                                   IV.

   Turner’s final objection is relevant only because we have affirmed
the conviction under § 2113(e). He was sentenced to life imprison-
ment under this section, but argues that the maximum penalty, unless
"death results," must be 25 years.

   We review questions of statutory interpretation de novo. Davis, 98
F.3d at 144. Because the text of the statute fits the traditional rule that
an unstated statutory maximum grants discretion to sentence up to life
in prison, and because the statute’s structure justifies application of
that rule here, we affirm the life sentence imposed by the district
court.

                                    A.

   Section 2113(e) covers the forced accompaniment of any person by
a defendant during a bank robbery. In so doing, it contemplates two
categories of defendants: those whose crime results in a death, and
those where no death results. When a death occurs, defendants "shall
be punished by death or life imprisonment." § 2113(e). Turner’s rob-
bery did not lead to a death. For cases like his, Congress imposed a
mandatory minimum of ten years, but left unstated any maximum
punishment. Statutory maximums do appear in other provisions of
§ 2113. For instance, in § 2113(d), penalizing the use of a dangerous
weapon in a robbery, the punishment may not exceed 25 years. Tur-
ner thinks that this maximum governs § 2113(e) due to Congress’s
failure to state otherwise.

   Turner fails to acknowledge the sensible rule of statutory construc-
tion whereby the absence of a specified maximum simply means that
the maximum is life imprisonment. By declining to limit the penalty,
                        UNITED STATES v. TURNER                         13
Congress gives maximum discretion to the sentencing court. And
when Congress places sentencing at the discretion of the court,
"courts have interpreted [such a] statute as intending to authorize a
maximum of life imprisonment." Walberg v. United States, 763 F.2d
143, 148 (2d Cir. 1985). It is not bizarre that Congress would decline
to state a maximum. Construing the precursor to § 2113, whose rele-
vant language is identical, the Tenth Circuit reached the same conclu-
sion. It felt that the mandatory minimum, with the language "not less
than ten years," mandated "a minimum but clearly impl[ied] that more
may be imposed." Binkley v. Hunter, 170 F.2d 848, 849 (10th Cir.
1948). "There are many laws such as this upon the statute books of
the Federal Government, as well as of the various states, fixing a
minimum sentence and leaving it within the power of the court to fix
the maximum sentences." Id.

   We have followed this default rule, even regarding § 2113(e) in
particular, but found it so self-evident as to not need explanation. In
Crawford v. United States, 519 F.2d 347 (4th Cir. 1975), overruled
on other grounds by United States v. Whitley, 759 F.2d 327 (4th Cir.
1985), we observed that this subsection "prescribes a minimum pen-
alty of ten years and a maximum penalty of life imprisonment." Id.
at 351. Significantly, in Crawford, as here, no death resulted from the
crime. We have thus always understood the very statute that Turner
was convicted under to permit a maximum sentence of life imprison-
ment. We will not depart from that understanding now.

                                    B.

   In a rare case, the general rule that an unstated statutory maximum
permits a life sentence could be undercut by something else in the
statute’s text or structure. This might be true, for instance, if a greater
crime, also defined in the statute, is punishable by a sentence less than
life. But here, far from casting into doubt our conclusion that the max-
imum authorized sentence for Turner is life imprisonment, the stat-
ute’s structure bolsters it.

   The structure of the statute shows that Congress began with the
most basic bank robberies, in § 2113(a), (b) and (c), and proceeded
to the more serious forms in § 2113(d) and (e). More particularly, we
have held that subsection (d) is a lesser included offense of subsection
14                      UNITED STATES v. TURNER
(e). Whitley, 759 F.2d at 331. All of the elements required under
§ 2113(d) are elements under § 2113(e). Further, as noted earlier, sub-
section (e) contains two categories: if death results and if no death
results. It makes sense that, as the seriousness of the statute’s offenses
increases, the severity of the potential punishment increases as well.

   Unsurprisingly, this is precisely what the statute does. A conviction
under § 2113(d) must not be greater than 25 years. On the other hand,
if death results under § 2113(e), the penalty must be death, or life in
prison. Turner’s offense — forced accompaniment without resulting
death — fits between these two extremes. This presents a classic case
where the default rule is sensible. All else being equal, § 2113(e) con-
victions without a resulting death are less severe than such convic-
tions with one, but more severe than § 2113(d) convictions. A
§ 2113(d) violation meriting the full 25 years, for instance, when
combined with forced accompaniment under § 2113(e), justifies a
higher sentence; consequently, the statute grants discretion to sen-
tence such defendants to longer terms than those guilty only of the
elements in § 2113(d).

   The absence of a stated maximum speaks plainly to Congress’s
intent in this statute. When Congress insisted that a robber receive no
less than life, it said as much; when it wanted a robber to receive no
more than 25 years, it said that too. For cases in which death does not
result under § 2113(e), Congress took the trouble to add a mandatory
minimum of ten years. Striking out the 25 year maximum from
§ 2113(d) was not an oversight, but a literal lifting of the ceiling. The
structure of the statute does not undercut the general rule; indeed, it
shows why the general rule makes sense. We therefore affirm Tur-
ner’s life sentence.

                                   V.

     For the foregoing reasons, the judgment is

                                                            AFFIRMED.